Attorney’s Docket Number: 4630.2640000
Filing Date: 6/15/2020
Claimed Foreign Priority Date: none 
Applicant(s): Tu et al.
Examiner: Younes Boulghassoul 

DETAILED ACTION
This Office action responds to the Amendment filed on 04/07/2022.
Remarks

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
The Amendment filed on 04/07/2022, responding to the Office action mailed on 01/07/2022, has been entered. The present Office action is made with all the suggested amendments being fully considered. Accordingly, pending in this application are claims 10-15, 17-19 and 21-31.

Response to Amendment
Applicant’s amendments to the claims have overcome the objections to Drawings and Specification previously set forth in the Non-Final office action mailed on 01/07/2022. Accordingly, the previous objections to Drawings and Specification are withdrawn.
Applicant’s amendments to the claims have overcome the claim rejections under 35 U.S.C. 112, 35 U.S.C. 102, and 35 U.S.C. 103, as previously formulated in the same Office action. However, applicant’s amendments have introduced new issues, and new grounds of rejection are presented below, as necessitated by Applicant’s amendments to the claims.

Specification
The disclosure is objected to because of the following informalities:
- Par. [0041], L. 5-6: amend to -- In some embodiments, a ratio between 110T and 110CW is between about 1 and about 1.5 (e.g., 1 < 110T/110CW < 1.5)--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 14, 17-19, 23-25, and 27 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.

Amended claim 14 recites that growing the second epitaxial layer comprises “growing the second epitaxial layer at a lower deposition temperature than that of the first epitaxial layer”. However, the disclosure as originally filed only discusses differences in deposition temperatures between the first epitaxial layer 110C and the amorphous or polycrystalline layer 110A (see, e.g., Par. [0037]-[0038]), and is silent about deposition temperatures of epitaxial layers 110D vs. 110C. Therefore, the amended limitation is directed to new matter.
Amended claim 17 recites a step of “growing a second epitaxial layer on the amorphous or polycrystalline layer at a lower temperature than that of the first epitaxial layer”. Also, see comments stated above in Par. 7 with regards to claim 14, which are considered repeated here. Furthermore, claims 18 and 19 depend from claim 17, thus inherit the deficiencies identified supra.
Claim 23 recites that “forming the second epitaxial layer comprises forming an amorphous or polycrystalline layer on the first epitaxial layer”. However, claim 21, from which claim 23 depends, has been amended to limit the second epitaxial layer as having a “substantially facet-free rounded profile on the facets of the first epitaxial layer”, and the disclosure as originally filed fails to support a second epitaxial layer having both the limitations recited in amended claim 21 and claim 23. Accordingly, claim 23, in view of the amendment to claim 21, is directed to new matter.
Claims 24 and 25 recite in part limitations similar to claim 23, thus suffer from similar deficiencies. Also, see comments stated above in Par. 9 with regards to claim 23, which are considered repeated here.   
Claim 27 recites that “forming the second epitaxial layer comprises forming a non-crystalline layer at a second temperature that is lower than the first temperature”, thus suffers from the deficiencies discussed in Par. 7 with regards to claim 14, and Par. 9 with regards to claim 23, which are considered repeated here.
The applicant may cancel the claims, amend the claims, or demonstrate explicit support for the claimed subject matter in the original disclosure (e.g., by citing specific excerpts from Specification or features in Drawings, as filed). A broad statement alleging support for the claimed subject matter will be considered non-persuasive.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21-22, 26, 28, and 30-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al. (US2020/0020773).

Regarding Claim 21, Choi (see, e.g., Figs. 3-12 and 17 and Par. [0062]-[0070]) shows all aspects of the instant invention including a method, comprising:
- forming a fin (e.g., fin AP1) on a substrate (e.g., substrate 100) (see, e.g., Figs. 3-4) 
- forming a source/drain (S/D) structure on the fin (e.g., source/drain pattern SD1), wherein forming the S/D structure comprises:
forming a first epitaxial layer (e.g., semiconductor pattern SP3) with facets and a diamond shape profile on the fin
forming a second epitaxial layer (e.g., capping pattern CAP) with a substantially facet-free rounded profile on the facets of the first epitaxial layer (see, e.g., Fig. 10B or Fig. 17)
- forming a gate stack (e.g., gate dielectric GI, gate electrode GE, gate cap GP) on the fin and adjacent to the S/D structure (see, e.g., Fig. 11-12)
Regarding Claim 22, Choi (see, e.g., Fig. 10B and Par. [0046]) discloses that facets FA1-FA4 are in the (111) planes. Therefore, Choi shows that forming the first epitaxial layer (e.g., SP3) comprises forming the diamond shape profile with facets parallel to {111} silicon crystal planes.
Regarding Claim 26, Choi (see, e.g., Par. [0069]-[0070]) shows that forming the second epitaxial layer (e.g., CAP) comprises forming a crystalline epitaxial layer with the substantially facet-free rounded profile.
Regarding Claim 28, Choi (see, e.g., Par. [0065],[0069]) shows that forming the second epitaxial layer (e.g., CAP) comprises forming a semiconductor layer with a crystalline microstructure that is similar to a crystalline microstructure of the first epitaxial layer (e.g., SP3).
Regarding Claim 30, Choi (see, e.g., Par. [0065],[0069]) shows that the first (e.g., SP3) and second (e.g., CAP) epitaxial layers are formed with different concentrations of germanium.
Regarding Claim 31, Choi (see, e.g., Fig. 17) shows that the top surface of CAP extends substantially between two opposing corner edge SE1. Therefore, Choi shows that the second epitaxial layer (e.g., CAP) is formed with a top surface that is about 1 to about 1.5 times wider than a width of the first epitaxial layer (e.g., SP3).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US2020/0020773).

Regarding Claim 29, while Choi discloses that SP1-SP4 and CAP are formed by successive selective epi growth (see, e.g., par. [0063]-[0070]), he does not explicitly show that the first epitaxial layer is formed in-situ with the second epitaxial layer. However, since SP3 and CAP are comprised of the same materials (e.g., Ge, or SiGe), it would have been readily apparent to one of skill in the semiconductor manufacturing art to form both layer in a same chamber so as to avoid breaking vacuum and potentially introducing impurities in the selective epi process.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the first epitaxial layer formed in-situ with the second epitaxial layer in the method of Choi, to preserve the integrity of the multi-layer epitaxial deposition process.

Allowable Subject Matter
Claims 10-13 and 15 are allowable.

Response to Arguments
Applicant’s arguments with respect to claims filed on 04/07/2022 have been considered but are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younes Boulghassoul at (571) 270-5514.  The examiner can normally be reached on Monday-Friday 9am-6pm EST (Eastern Standard Time), or by e-mail via younes.boulghassoul@uspto.gov. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNES BOULGHASSOUL/Primary Examiner, Art Unit 2814